IN THE SUPREME COURT OF THE STATE OF DELAWARE


BISHOP MACRAM MAX GASSIS, for      §
himself and derivatively on behalf of
                                   §                          No. 451, 2014
BISHOP GASSIS SUDAN RELIEF         §
FUND, INC., a Delaware charitable  §
nonstock corporation,              §                          Court Below: Court of Chancery
                                   §                          of the State of Delaware
      Plaintiffs Below-Appellants, §                          C.A. 8868-VCG
                                   §
      v.                           §
                                   §
NEIL CORKERY, ANN CORKERY,         §
JOHN KLINK, FR. RODGER HUNTER- §
HALL, STEVEN WAGNER, KATHLEEN §
HUNT, and DAVID COFFEY,            §
                                   §
      Defendants Below-Appellees,  §
                                   §
      and                          §
                                   §
BISHOP GASSIS SUDAN RELIEF         §
FUND, INC., a Delaware charitable  §
nonstock corporation,              §
                                   §
      Nominal Defendant Below-     §
      Nominal Appellee.            §

                                     Submitted: April 22, 2015
                                      Decided: April 23, 2015

Before STRINE, Chief Justice; HOLLAND, VALIHURA, and VAUGHN, Justices;
and PYOTT, Judge, constituting the Court en banc.

                                              ORDER

          This 23rd day of April 2015, after careful consideration of the parties’ briefs and

oral argument on appeal, we find it evident that the judgments of the Court of Chancery



    Sitting by designation under Del. Const. art. IV, § 12.
should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its well-reasoned opinions dated May 28 and July 21, 2014.1

      NOW, THEREFORE, IT IS ORDERED that the judgments of the Court of

Chancery are hereby AFFIRMED.

                                                 BY THE COURT:
                                                 /s/ Leo E. Strine, Jr.
                                                 Chief Justice




1
 Gassis v. Corkery, 2014 WL 3565418 (Del. Ch. July 21, 2014); Gassis v. Corkery, 2014 WL
2200319 (Del. Ch. May 28, 2014).